Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 17, 2019

The Court of Appeals hereby passes the following order:

A20A0306. HELENA BRUNDIDGE v. US BANK NATIONAL ASSOCIATION
    et al.

      This matter began as a dispossessory proceeding in magistrate court. After an
unfavorable ruling, Helena Brundidge filed a petition for a writ of certiorari in the
superior court. The superior court dismissed the petition. Brundidge subsequently
filed a renewed petition for a writ of certiorari, which the trial court also dismissed.
Brundidge then filed a second renewed petition for a writ of certiorari. The superior
court dismissed the petition, and Brundidge filed this direct appeal.1 We, however,
lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Brundidge’s failure to file an application for discretionary review
deprives us of jurisdiction over this appeal. Accordingly, this appeal is hereby
DISMISSED.




      1
         Brundidge filed her appeal in the Supreme Court of Georgia, which
transferred the case to this Court. See Case No. S19A1409 (transferred August 5,
2019).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/17/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.